Citation Nr: 1338261	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  12-06 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral knee condition, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel 






INTRODUCTION

The Veteran had active service from September 1969 to August 1970.  He also served in the National Guard from September 1984 to October 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the Veteran's petition to reopen his service connection claim for a bilateral knee condition.

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.

The issue of service connection for a bilateral knee condition is reopened below.  The merits of that claim are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 2007 rating decision, the RO determined that new and material evidence had not been submitted to reopen the Veteran's claim for service connection for a bilateral knee disorder.  The Veteran did not appeal.

2. Evidence submitted of current diagnoses of "patellofemoral osteoarthritis" and "bilateral knee strain" is both "new" and "material."  




CONCLUSIONS OF LAW

1.  The July 2007 rating decision that determined that new and material evidence had not been submitted to reopen the Veteran's claim for service connection for a bilateral knee disorder is final.

2.  As the evidence received since the July 2007 rating decision that denied the claim for service connection for a bilateral knee condition is new and material, that claim is reopened.  38. U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim. 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additionally, proper notice must be provided to the claimant before the initial unfavorable adjudication by the RO.  38 C.F.R. § 3.159(b)(1); Mayfield v. Nicholson, 444 F.3d 1328, 1334 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

With regards to new and material evidence claims, the Court held that the VCAA notice requirements require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  Kent v. Nicholson, 20 Vet. App. 1, 11 (2006).

The Board is reopening and remanding the Veteran's service connection claim for a bilateral knee condition.  Thus, any failure with respect to the duty to notify or assist is deemed nonprejudicial.  


II. New and Material Evidence

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  Evidence is new when it has not been previously submitted to the VA.  It is material when by itself or when considered with previous evidence of record, the evidence relates to an unestablished fact necessary to substantiate the claim.  Such evidence cannot be cumulative or redundant of the evidence of record at the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet.App. 312 (1999).

Evidence will satisfy the reasonable possibility standard when, considered with the old evidence, it would at least trigger the VA's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

In an application to reopen a previously denied claim, the Board must examine evidence which has been submitted since the last prior final RO or Board decision which denied the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  


The last prior, final decision regarding the Veteran's claim for service connection for a bilateral knee disability came in July 2007.  There, the Veteran's petition to reopen was denied because he had not submitted new and material evidence regarding a current disability.  The decision noted that the Veteran was originally denied service connection in July 1971 because his VA examination in January 1971 did not show evidence of a current bilateral knee condition.  The Veteran was provided notice of the July 2007 rating decision by letter dated July 9, 2007.  He did not appeal.  Therefore, the July 2007 rating decision became final.  See 38 U.S.C.A. § 7105.  The Veteran sought to reopen his claim in December 2009.

Here, the Veteran submitted VA treatment records containing several references to treatment for knee pain.  In a December 2009 treatment note, crepitus of the right knee was noted, with an impression of stable osteoarthritis of the knees recorded.  In a January 2010 treatment note, osteophytes along the Veteran's patella were noted, with an impression of "bilateral knee pain secondary to hamstring and quad strength weakness as well as patellofemoral osteoarthritis."  As a result of these records, the RO ordered the Veteran a compensation and pension examination in March 2012.  The examiner recorded a diagnosis of bilateral knee strains.  

The Veteran's diagnosed conditions since 2009, including patellofemoral osteoarthritis and bilateral knee strains, are new evidence, as they have never been considered by the RO previously.  It is also material, as it establishes a current disability for the Veteran, which was an unestablished at the last final rating decision.  Thus, the Board finds that new and material evidence has been submitted in support of his claim and it is therefore reopened.  


ORDER

New and material evidence having been received, the issue of entitlement to service connection for a bilateral knee condition is reopened. 



REMAND

Unfortunately, the Board must remand the now reopened claim for further development.  As stated above, the Veteran received a VA examination in May 2012.  There, the examiner concluded that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examination does not comment on the Veteran's recent diagnosis of patellofemoral osteoarthritis received in January 2010.  This is seemingly relevant, as the Veteran does have a February 1970 condition of "chondromalacia patella" noted in his STRs.  

Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board must remand if further clarification of the evidence is needed in order to render a proper appellate decision.  Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  

On remand, additional records (VA treatment records, Social Security Administration records, and Air National Guard Reserve records) should also be obtained, as detailed below.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records from the Air National Guard Reserve, dated from September 1984 to October 1989.

2. Make arrangements to obtain the Veteran's treatment records from the Richmond/McGuire VA treatment facility, dated from January 1994 to the present.

3.  Request from SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  If these records are not available, a negative reply is required.

4.  Thereafter, send the claims folder back to the VA examiner who performed the May 2012 examination for an addendum opinion.  Specifically, the examiner must provide comment on the Veteran's January 2010 diagnosis, received at a VAMC, of patellofemoral osteoarthritis.  If the examiner has concluded that the Veteran does not suffer from patellofemoral osteoarthritis in either knee, he must state so and provide the bases for this conclusion (i.e., not shown on x-ray).  

If the examiner needs to perform further diagnostic testing on the Veteran, schedule him for another examination on the earliest possible date.  All necessary diagnostic testing and evaluation needed to make this determination of diagnosis should be performed.  The designated examiner must review the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history.

If the Veteran is found to indeed have a current diagnosis of patellofemoral osteoarthritis, the examiner then must indicate the likelihood (very likely, as likely as not, or unlikely) this current knee condition:  (1) incepted during the Veteran's military service from September 1969 to August 1970, or (2) to a compensable degree of at least 
10-percent disabling within the one-year presumptive period following the conclusion of his service, so by August 1971, or (3) is otherwise related or attributable to his military service.  

The examiner must address the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  The examiner must specifically comment on the Veteran's in-service diagnosis of "chondromalacia patella" in this analysis.  

If no opinion can be rendered concerning this claim without resorting to mere speculation, explain why this is not possible or feasible - such as clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he needs further information to assist in making this nexus determination or other procurable and assembled data. 

If it is not possible or feasible to have this same VA examiner comment further, then have someone else equally qualified provide this necessary medical opinion, which may require having the Veteran reexamined, but this is left to the designee's discretion.

5.  Finally, readjudicate the claim on appeal.  If the claims continue to be denied, send the Veteran an SSOC and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


